Exhibit 10.3 OPERATING AGREEMENT OF TEAM NATION INVESTMENT GROUP, LLC This OPERATING AGREEMENT (“Agreement”) is made this 20th day of May, 2008, by A.B.S.I.G. LLC, a California limited liability corporation, and TEAM NATION HOLDING CORPORATION, a California corporation (each of whom is referred to individually as a “Member”; all of them are referred to collectively as “Members”) and is based on the following facts: RECITALS 1)The Articles of Organization of TEAM NATION INVESTMENT GROUP, LLC were filed in the Office of the Secretary of State of the State of California on May 21, 2008.A copy is attached hereto marked Exhibit “A” and by this reference made a part hereof. 2)By entering into the Operating Agreement, the Members intend to,and do, form a limited liability company pursuant to (and under) the Beverly-Killea Limited Liability Company Act. C.Pursuant to Paragraph 11.11 of the Operating Agreement, it may be amended only by a writing signed by all of its Members unless the right to amend is otherwise expressly set forth in this Agreement. D.The purpose of this Agreement is to provide for the governance of the Company and the conduct of its business and to set forth the relative rights and obligations of the Managers and the Members, all as hereinafter set forth. NOW THEREFORE, the Members hereby agree as follows: ARTICLE I. DEFINITIONS The following capitalized terms used in this Agreement have the meanings specified in this Article or elsewhere in this Agreement and when not so defined shall have the meanings set forth in California Corporations Code ' 17001, et seq. 1.1“Act” means the Beverly-Killea Limited Liability Company Act (California Corporations Code '' 17000-17705), including amendments from time to time. 1.2“Agreement” means this Operating Agreement, as originally executed and as amended from time to time. 1.3“Articles of Organization” is defined in California Corporations Code ' 17001(b). 1.4“Assignee” means a person who has acquired a Member’s Economic Interest in the Company, by way of a Transfer in accordance with the terms of this Agreement, but who has not become a Member. 1.5“Assigning Member” means a Member who by means of a Transfer has transferred an Economic Interest in the Company to an Assignee. 1.6“Capital Account” means, as to any Member, a separate account maintained and adjusted in accordance with Article III, Section 3.5. 1.7“Capital Contribution” means, with respect to any Member, the amount of the money and the Fair Market Value of any property (other than money) contributed to the Company (net of liabilities secured by such contributed property that the Company is considered to assume or take “subject to” under IRC section 752) in consideration of a Percentage Interest held by such Member.A Capital Contribution shall not be deemed a loan. 1.8“Capital Event” means a sale or disposition of any of the Company’s capital assets, the receipt of insurance and other proceeds derived from the involuntary conversion of Company property, the receipt of proceeds from a refinancing of Company property, or a similar event with respect to Company property or assets. 1.9“Carrying Value” means (a) With respect to a property contributed to the Company by a Member, the agreed value of such property reduced (but not below zero) by all depreciation, cost recovery and amortization deductions with respect to such property as taken into account in determining Profit or Loss, and (b) with respect to any other property, the adjusted basis of such property for federal income tax purposes as of the time of determination. The Carrying Value of any property shall be adjusted from time to time in accordance with sections 4.2and 4.3 and to reflect changes, additions or other adjustments to the Carrying Value for dispositions, acquisitions or improvements of Company properties, as deemed appropriate by the Co-Managers. 1.10“Cash Available for Distribution” for any reporting period of the Company shall mean (a) the funds which the Company shall receive from operations and any other source (other than from borrowings, refinancing or equity contributions) for any such period in excess of (b) the total of all cash expenses, reserves and all amounts paid or accrued by or on behalf of the Company in such period on account of the amortization of any debts or liabilities of the Company. 1.11“Cash from Financing” shall mean the proceeds of any loan made directly to the Company after the payment therefrom of all loan expenses and other debts of the Company (other than debts owing to the Co-Managers or Members) which are paid off in conjunction with obtaining such loan. 1.12“Code” or “IRC” means the Internal Revenue Code of 1986, as amended, and any successor provision. 1.13“Company” means the company named in Article II, Section 2.2. 1.14“Economic Interest” means a Person’s right to share in the income, gains, losses, deductions, credit or similar items of, and to receive distributions from, the Company, but does not include any other rights of a Member, including the right to vote or to participate in management. 1.15“Encumber” means the act of creating or purporting to create an Encumbrance, whether or not perfected under applicable law. 1.16“Encumbrance” means, with respect to any Membership Interest, or any element thereof, a mortgage, pledge, security interest, lien, proxy coupled with an interest (other than as contemplated in this Agreement), option, or preferential right to purchase. 1.17“Gross Asset Value” means, with respect to any item of property of the Company, the item’s adjusted basis for federal income tax purposes, except as follows: (i)The Gross Asset Value of any item of property contributed by a Member to the Company shall be the fair market value of such property, as mutually agreed by the contributing Member and the Company; and (ii)The Gross Asset Value of any item of Company property distributed to any Member shall be the fair market value of such item of property on the date of distribution. 1.18“Initial Member” or “Initial Members” means those Persons whose names are set forth in the first sentence of this Agreement.A reference to an “Initial Member” means any one of the Initial Members. 1.19“Involuntary Transfer” means, with respect to any Membership Interest, or any element thereof, any Transfer or Encumbrance, whether by operation of law, pursuant to court order, foreclosure of a security interest, execution of a judgment or other legal process, or otherwise, including a purported transfer to or from a trustee in bankruptcy, receiver, or assignee for the benefit of creditors. 1.20“Losses.”See “Profits and Losses.” 1.21“Majority of Members” means a Member or Members whose Percentage Interests represent more than 50 percent of the Percentage Interests of all the Members. 1.22“Meeting” is defined in Article V, Section 5.2. 1.23“Members” means the Initial Members or Persons who otherwise acquire Membership Interests, as permitted under this Agreement, and who remain Members.“Member” shall mean anyone of them. 1.24“Notice” means a written notice required or permitted under this Agreement.A notice shall be deemed given or sent when deposited, as certified mail or for overnight delivery, postage and fees prepaid, in the United States mails; when delivered to Federal Express, Overnite Express, United Parcel Service, DHL WorldWide Express, or Airborne Express, for overnight delivery, charges prepaid or charged to the sender’s account; when personally delivered to the recipient; when transmitted by electronic means, and such transmission is electronically confirmed as having been successfully transmitted; or when delivered to the home or office of a recipient in the care of a person whom the sender has reason to believe will promptly communicate the notice to the recipient. 1.25“Percentage Interest” means the Percentage Interest assigned to the Members (individually or as a class) as more particularly set forth in Paragraph 3.1 below.The Percentage Interest defines each Member’s rights and obligations in regard to Capital Contributions, Profits and Losses, cash distributions and voting rights. 1.26“Person” means an individual, partnership, limited partnership, trust, estate, association, corporation, limited liability company, or other entity, whether domestic or foreign. 1.27“Profits and Losses” means, for each fiscal year or other period specified in this Agreement, an amount equal to the Company’s taxable income or loss for such year or period, determined in accordance with IRC section 703(a). 1.28“Property”means whatever right, if any, the Company has in (directly or indirectly) in asset-backed securities in which it may derive an interest by causing them to be purchased by other entitiesand ancillary rights associated therewith which are owned by the Company. 1.29“Proxy” has the meaning set forth in the first paragraph of California Corporations Code ' 17001(ai).A Proxy may not be transmitted orally. 1.30“Regulations” (“Reg”) means the income tax regulations promulgated by the United States Department of the Treasury and published in the Federal Register for the purpose of interpreting and applying the provisions of the Code, as such Regulations may be amended from time to time, including corresponding provisions of applicable successor regulations. 1.31“Substituted Member” is defined in Article VIII, Section 8.8. 1.32“Successor in Interest” means an Assignee, a successor of a Person by merger or otherwise by operation of law, or a transferee of all or substantially all of the business or assets of a Person. 1.33“Transfer” means, with respect to a Membership Interest, or any element of a Membership Interest, any sale, assignment, gift, Involuntary Transfer, or other disposition of a Membership Interest or any element of such a Membership Interest, directly or indirectly, other than an Encumbrance that is expressly permitted under this Agreement. 1.34“Triggering Event” is defined in Article VIII, Section 8.2. 1.35“Vote” means a written consent or approval, a ballot cast at a Meeting, or a voice vote. 1.36“Voting Interest” means, with respect to a Member, the right to Vote or participate in management and any right to information concerning the business and affairs of the Company provided under the Act, except as limited by the provisions of this Agreement.A Member’s Voting Interest shall be directly proportional to the Member’s Percentage Interest. ARTICLE II. ARTICLES OF ORGANIZATION; PURPOSE OF COMPANY 2.1Prior to the execution of this Agreement, the Members have caused the Articles of Organization in the form attached to this Agreement as Exhibit “A” to be filed with the California Secretary of State. 2.2The name of the Company is TEAM NATION INVESTMENT GROUP, LLC. 2.3The principal executive office of the Company shall be at 707 Broadway, 18th Floor, San Diego 92101, or such other place or places as may be determined by the Members from time to time. 2.4The initial agent for service of process on the Company shall be J. Thomas Epperson.A Majority of Members may from time to time change the Company’s agent for service of process. 2.5The sole purpose of the Company is to (i) investigate and identify asset-backed securities which are then issued and performing; (ii) negotiate for the purchase of such securities on behalf of each entity into which the securities are placed (by purchase); (iii) assist in managing such purchases; (iv) monitor the performance of such securities; (v) direct how the income from such securities will be distributed; and (vi) determine when (if at all) any of such securities should be sold.The Company also shall have such ancillary purposes as are necessary or helpful in performing the Company’s sole purpose identified above.The Company shall not engage in any other business without the amendment of this Paragraph 2.5 by the unanimous consent of the Members. 2.6The term of existence of the Company commenced on the effective date of filing of Articles of Organization with the California Secretary of State, i.e., February 13, 2008, and has continued, and shall continue, until October 31, 2034, unless sooner terminated by the provisions of this Agreement or as provided by law. 2.7A.B.S.I.G.
